Exhibit 10.51 EMPLOYMENT AGREEMENT Employment Agreement (the “ Agreement ”), dated as of June 1, 2013, by and between Vornado Realty Trust, a Maryland real estate investment trust, with its principal offices at 888 Seventh Avenue, New York, New York 10106 and Stephen Theriot (“ Executive ”). Recitals The Company and Executive desire to set forth the terms upon which the Executive will enter into employment with Vornado Realty Trust or its affiliate (the “ Company ”); NOW, THEREFORE , in consideration of the premises and the mutual covenants set forth below, the parties hereby agree as follows: Agreement 1. Employment . The Company hereby agrees to employ Executive, and Executive hereby accepts such employment, on the terms and conditions hereinafter set forth. 2. Term . The term of Executive’s employment hereunder by the Company (the “ Employment Period ”) will commence on the Effective Date and will continue “at will” thereafter and may be terminated by either party at any time on 60 days’ notice. The “ Effective Date ” will mean the later of (a) June 1, 2013 and (b) such date as Executive is deemed “independent” from his former employer for the purposes of the rules and regulations of the Securities and Exchange Commission; provided , if the Effective Date has not occurred on or prior to June 15, 2013, this Agreement will automatically terminate and become null and void, without any force and effect (including, without obligation, any obligation of any party to make any severance, termination or other payments hereunder or otherwise). 3. Position and Duties . During the Employment Period, Executive will serve as Chief Financial Officer (or such other position as the parties may agree), and will report to the Chief Executive Officer of the Company. Executive will have those powers and duties normally associated with the position of Chief Financial Officer and such other powers and duties as may be prescribed by or at direction of the Chief Executive Officer, Chairman of the Board, the Board of Trustees or the Audit Committee of the Board of Trustees of the Company, provided that such other powers and duties are consistent with Executive’s position as Chief Financial Officer of the Company. Executive will devote substantially all of his working time, attention and energies during normal business hours (other than absences due to illness or vacation) to the performance of his duties for the Company and its affiliates. Without the consent of the Company, during the Employment Period, Executive will not serve on the board of directors or any similar governing body of any for-profit entity. Notwithstanding the above, Executive will be permitted, to the extent such activities do not substantially interfere with the performance by Executive of his duties and responsibilities hereunder or violate Section 10(a) , (b) or (c) of this Agreement, to (i) manage Executive’s personal, financial and legal affairs, and (ii) serve on civic or charitable boards or committees (it being expressly understood and agreed that Executive’s continuing to serve on the board and/or committees on which Executive is serving, or with which Executive is otherwise associated, as of the Effective Date (each of which has been disclosed to the Company on a list provided to the Company by the Executive coincident with the execution of this Agreement), will be deemed not to interfere with the performance by Executive of his duties and responsibilities under this Agreement). 4. Place of Performance . The principal place of employment of Executive will be at the Company’s offices in Paramus, New Jersey. 5. Compensation and Related Matters . (a) Base Salary . During the Employment Period the Company will pay Executive a base salary at the rate of not less than $1,000,000 per year (“ Base Salary ”). Executive’s Base Salary will be paid in approximately equal installments in accordance with the Company’s customary payroll practices. If Executive’s Base Salary is increased by the Company, such increased Base Salary will then constitute the Base Salary for all purposes of this Agreement. (b) Annual Bonus (Annual Incentive Awards) . During the Employment Period, Executive will be entitled to receive an annual bonus (payable in cash and/or equity of the Company at the discretion of the Company) on the same basis as other senior executives commensurate with his position with the Company to be determined in the discretion of the Company. The target for such bonus for 2013 will be not less than $500,000 ( pro rated for the portion of the year served). (c) Long-Term Incentive Awards . During the Employment Period, Executive will be eligible to participate in the Company’s long-term incentive compensation plans with the amounts of any awards to be determined at the discretion of the Company. (d) Welfare, Pension and Incentive Benefit Plans . During the Employment Period, Executive will be entitled to participate in such 401(k) and employee welfare and benefit plans and programs of the Company as are made available to the Company’s senior level executives or to its employees generally, as such plans or programs may be in effect from time to time, including, without limitation, health, medical, dental, long-term disability and life insurance plans. (e) Expenses . The Company will promptly reimburse Executive for all reasonable business expenses upon the presentation of reasonably itemized statements of such expenses in accordance with the Company’s policies and procedures now in force or as such policies and procedures may be modified with respect to all senior executive officers of the Company. (f) Vacation . Executive will be entitled to four weeks of vacation annually. (g) Signing Bonus . Executive will receive a signing bonus of $100,000 payable in the ordinary course at the first pay period following his reporting for duties with the Company. 6. Reasons for Termination . Executive’s employment hereunder may or will be terminated during the Employment Period under the following circumstances: (a) Death . Executive’s employment hereunder will terminate upon his death. (b) Disability. If, as a result of Executive’s incapacity due to physical or mental illness, Executive shall have been substantially unable to perform his duties hereunder for an entire period of 180 days, the Company will have the right to terminate Executive’s employment hereunder for “Disability”. During any period that Executive fails to perform his duties hereunder as a result of incapacity due to physical or mental illness, Executive will continue to receive his full Base Salary set forth in Section 5(a) until his employment terminates. (c) Cause. The Company will have the right to terminate Executive’s employment for Cause. For purposes of this Agreement, the Company will have “Cause” to terminate Executive’s employment upon Executive’s: (i) conviction of, or plea of guilty or nolo contendere to, a felony; (ii) willful and continued failure to use reasonable best efforts to substantially perform his duties hereunder (other than such failure resulting from Executive’s incapacity due to physical or mental illness or subsequent to the issuance of a Notice of Termination by Executive for Good Reason) that Executive fails to remedy to the reasonable satisfaction of the Company within 30 days after written notice is delivered by the Company to Executive that sets forth in reasonable detail the basis of Executive’s failure to use reasonable best efforts to substantially perform his duties hereunder; or (iii) willful misconduct (including, but not limited to, a willful breach of the provisions of Section 10) that is or may reasonably be expected to have a material adverse effect on the reputation or interests of the Company. For purposes of this Section 6(c), no act, or failure to act, by Executive will be considered “willful” if taken or omitted in the good faith belief that the act or omission was in, or not opposed to, the best interests of the Company. (d) Good Reason. Executive may terminate his employment for “Good Reason” within 60 days after Executive has actual knowledge of the occurrence, without the written consent of Executive, of one of the following events that has not been cured within 30 days after written notice thereof has been given by Executive to the Company setting forth in reasonable detail the basis of the event (provided that such notice must be given to the Company within 30 days of the Executive becoming aware of such condition): (i) the assignment to Executive of duties materially and adversely inconsistent with Executive’s status as Chief Financial Officer of the Company or a material and adverse alteration in the nature of Executive’s duties, responsibilities or authority; (ii) a change in reporting responsibilities of the Executive (provided, that reporting or not reporting to Mr. Joseph Macnow will not be deemed a change in reporting responsibilities); (iii) a material reduction by the Company in Executive’s Base Salary; (iv) the relocation of the Company’s principal executive offices or Executive’s own office location to a location outside of a 30-mile radius of its existing headquarters in New York City or Paramus, New Jersey; or (v) the Company’s material breach of any of the provisions of this Agreement. Executive’s continued employment during the 60-day period referred to above in this paragraph (d) shall not constitute consent to, or a waiver of rights with respect to, any act or failure to act constituting Good Reason hereunder. (e) Without Cause. The Company has the right to terminate Executive’s employment hereunder without Cause by providing Executive with a Notice of Termination (as defined in Section 7). This means that, notwithstanding this Agreement, Executive’s employment with the Company will be “at will.” (f) Without Good Reason. Executive will have the right to terminate his employment hereunder without Good Reason by providing the Company with a Notice of Termination. 7.
